1. This case presents a number *Page 373 
of constitutional questions. It involves the constitutional limitations upon legislative enactments as well as the constitutional duty laid upon the judiciary when legislative acts violate the constitution. No greater duty rests upon the three co-ordinate branches of the State government than that of scrupulously observing the letter and spirit of the constitution. Upon that document is erected our entire governmental structure. In it all individual rights must find anchorage. The constitutional inhibitions addressed to the legislative branch of the government, and which are here involved, are found in the Code, §§ 2-1817, 2-302, and 2-6401. These constitutional rules are prescribed for the guidance of the legislature and constitute definite limitations upon that branch of the State government. They are regarded by the constitution as being of such importance that the constitution declares that all legislative acts violating the same are void, and the judiciary is commanded to declare them so. Code, § 2-402. The majority opinion sustains the act of 1943 (Ga. L. 1943, p. 401), upon which the present case is based against the attack, which contends that it violates the Code, § 2-1817, which declares: "No law, or section of the Code, shall be amended or repealed by mere reference to its title, or to the number of the section of the Code, but the amending, or repealing act, shall distinctly describe the old law to be amended or repealed, as well as the alteration to be made." That act seeks to amend or repeal section 114-101 by reference to the number of the section without any attempt to distinctly describe the old law as well as the alteration to be made. Parts of the act are set forth in the majority opinion. Hence I deem it unnecessary to encumber this dissent by extensive quotations from that act. The caption and section 1 of the act merely refer to Code § 114-101 as being repealed. No description of that section is found anywhere in the act. No attempt is there made to describe in any respect the old law. The majority opinion asserts that the law enacted in lieu of the repealed section found in section 1 of the act is in fact a mere transposition of the old section with certain changes made therein, and hence under cited decisions of this court that amounts to a description as required by the constitution. If it be the same verbiage as that of the old law, this fact must be ascertained by a comparison of the two, and not by anything which the legislature has said in the act itself. *Page 374 
There is simply no description, and these circumstances can not by any strained construction constitute a definite description as the constitution requires. The obvious purpose of the constitution in requiring that the amending or repealing act must distinctly describe the old law as well as the changes to be made is to prevent fraudulent enactments, by making definitely sure that the members of the General Assembly, when voting on such proposed amendment or repeal, know the nature and substance of the old law which it is sought to amend or repeal. It could not seriously be contended that merely to recite the number of the Code section or the title of the old law would supply this information, and the constitution declares that such recitals are insufficient. Nor would a copy of the old law set forth in the new act without language expressly identifying it as the old law, inform the legislators of the fact that it is the old law, and hence such procedure utterly fails to serve the purpose plainly intended by the constitution. In the first place, merely to set forth the substance of the old law without identifying it as such, is not a distinct description of the old law; and in the second place, if this would satisfy the constitutional requirements the present act can not be sustained on that ground, for the reason that alterations and changes admittedly were made by the new enactment in the old section, and hence to set it forth in such manner is to misdescribe rather than to describe the old law, and as ruled by this court in Town of Maysville v.Smith, 132 Ga. 316 (supra), such misdescription renders the new act void, for the reason that it fails to meet the constitutional requirement here invoked.
It is true that this court has repeatedly ruled that this provision of the constitution is inapplicable to repeals by implication, and despite the plain constitutional inhibitions against repeal or amendment without distinctly describing the old law repeals by implication have been sustained as valid, it being ruled that this constitutional provision applies only to an express repeal or amendment. See Peed v. McCrary, 94 Ga. 487
(3) (21 S.E. 232); Edalgo v. Southern Railway Co.,129 Ga. 258, 266 (58 S.E. 846); Silver v. State, 147 Ga. 162
(93 S.E. 145); Berry v. State, 153 Ga. 169 (111 S.E. 669, 35 A.L.R. 370). I shall not undertake in this dissent to enumerate, analyze, and distinguish the many decisions of this court sustaining express amendments or *Page 375 
repeals against attacks made under this clause of the constitution, but I think it well to give consideration to some of those cases which most resemble the present act.
In Adam v. Wright, 84 Ga. 720 (supra), an act of 1880 (Ga. L. 1880-81, p. 650), which sought to repeal an act of 1879 was attacked upon the ground that it violated the constitutional provision here involved. This court sustained the validity of the act, holding that it distinctly described the law to be repealed as required by the constitution. The old law was described in both the caption and the body of the new act by asserting that it was an act approved August 26, 1879, and quoted its entire caption. Thus the description of the old law was as full as the caption of that act and specified the date on which it was approved. In Fullington v. Williams, 98 Ga. 807 (supra), it was held that by giving the date of approval of the act to be amended or repealed the new act, which also gave a general description of the provisions of the previous act, was sufficient. To the same effect see Holland v. State,155 Ga. 760 (supra). In Georgia Southern  Florida R. Co. v.George, 92 Ga. 760 (supra), an act of 1892 amended an act of 1889 relating to procedure in the Supreme Court by adding at the end of section 5 of the old act a new provision, and then reciting that section 5 when thus amended would read "as follows," and then set forth the original section together with the amendment. This court, in Peoples Bank v. Fidelity Loan Trust Co., 155 Ga. 619 (117 S.E. 747), sustained an act of 1916 (Ga. L. 1916, p. 48), as against an attack based upon this clause of the constitution. The opinion there might lead to the belief that if the new act happened to contain the verbiage of the old law without identifying it as such this will suffice as a description. Reference to the repealing act, however, discloses that it describes the two Code sections there repealed by stating that section 3438 of the Code which is "as follows," then quoting the section in its entirety, and section 3442 which is "as follows," then quoting the section in its entirety, "are hereby repealed." Of course, the act there met fully the constitutional requirement as to description. It did not stop with a mere reference to the numbers of the Code sections, but went further and described the sections by declaring that they were as there set forth, which was a complete quotation of the two sections. Could it be reasonably contended that the act should have been *Page 376 
sustained had it stopped with a mere reference to the numbers of the sections as was done in the present case? To have set forth, not as descriptive of the old law as was there done, but as a new enactment as was here done, the verbiage of the amended or repealed law would have constituted no description whatever as contemplated by the constitution. It is true that in Tison v.Doerun, 155 Ga. 367 (supra), this court sustained an act as against an attack made under this clause of the constitution, although the act there sustained made no attempt to describe the old law except to set forth the caption of the old act without giving the date of its approval in the caption of the repealing act. I think that decision, although concurred in by all of the Justices, is unsound and is not controlling authority on the question. It cites in support of the ruling made Adam v.Wright, supra, although the facts in the two cases are materially different. As pointed out above, the Adam case described the old law by setting forth the caption and date of approval both in the caption and the body of the new act. Clearly the Adam case was not authority for the decision in the Tison
case, and that decision is in irreconcilable conflict with the decision of this court, concurred in by all of the Justices, inTown of Maysville v. Smith, supra. In the latter decision it is pointed out that in the Adam case and the Fullington case, supra, this court held that the recital of the title of an act, coupled with the date of its approval, satisfied the constitution, and that in those decisions the fact that the date of approval of the old law was shown in the new act was stressed as furnishing matter other than the title of the act as descriptive of the old act, and it was stated that if the date of approval of the old act there involved had been correctly given it would have been sufficient to satisfy the constitution, but it was said: "Here this date being incorrectly given, it is rather matter of misdescription, and there is merely left a reference to the title of the act to be repealed, which by the terms of the constitution is insufficient." That decision is controlling on the proposition that reference to the title of the old law alone, without giving the date of approval, does not satisfy the constitution. A further reason why the decision in the Tison
case is unsound and should not be followed is that the only reference to the old law in the act there sustained is made in the caption rather than in the body of that act. The constitutional direction is that the *Page 377 
amending or repealing act, and not the caption of the said act, "shall distinctly describe the old law to be amended or repealed." The caption of the act is not a part of the law. A good caption, in the absence of a valid act, is a nullity.Botts v. Southeastern Pipe-Line Co., 190 Ga. 689
(10 S.E.2d 375). The caption may be looked to as an aid in interpreting the act, but a description of the old law, no matter how distinct, in the caption alone does not satisfy the constitutional requirement that such description must be found in the amending or repealing act. See Crisp v. Head, 187 Ga. 20,24 (199 S.E. 219); State Board of Education v. RichmondCounty Board, 190 Ga. 588, 596 (10 S.E.2d 369). This court, in the opinion in Cunningham v. State, 128 Ga. 55, (supra), stated: "This matter of description sometimes appears in the title, sometimes in the act, and sometimes in both." That statement is not a ruling sustaining an act where the description is found only in the caption. It is not germane to the question there decided. The description there was found in the body of the act, and that description, after specifying certain alterations in section 341 of the Code, declared that the section when so amended should read "as follows," and then sets forth the entire section as thus amended.
I have found no decision of this court, aside from the Tison
case, that holds that the description of the old law when found only in the caption of the new law satisfies the constitutional requirement. For all of these reasons I am confident that theTison case is unsound and should not now be followed. Therefore, should the bare, general reference in the caption of the present act to "original act" by a strained construction be held to be sufficiently descriptive of the old law, which it certainly is not, it would not satisfy the constitution, since it nowhere appears in the body of the act. It would be difficult to draw an act which would offend the constitutional provision here involved if the present act does not do so. The present act does exactly what the constitution says must not be done, in that it repeals the old law by a mere reference to the number of the Code section, the exact language being as follows: "Section 114-101 is hereby repealed in its entirety." It makes no pretense of satisfying the further requirement of the constitution that it distinctly describe the old law. This ground of attack should have been sustained and the act held unconstitutional and void. *Page 378 
2. A further attack invokes the retroactive clause of the constitution contained in the Code, § 2-302. There ought to be no difficulty encountered by the courts or by the legislature in construing the plain and simple language found in this clause of the constitution. It is in six words as follows: "No retroactive law shall be passed." This language simply will not allow exceptions, and in my opinion does not authorize a construction rendering it applicable to limited classes of legislation, and inapplicable to other classes of legislation, although I am aware of numerous decisions by this court holding that it did not apply to certain types of retrospective laws. See Pritchard v.Savannah Railroad Co., 87 Ga. 294 (supra); Crawford v.Broomhead, 97 Ga. 614 (25 S.E. 487); Bacon v. Savannah,105 Ga. 62 (31 S.E. 127); Mills v. Geer, 111 Ga. 275,280 (supra). Such decisions, whether authorized under this clause of the constitution or not, are now binding upon this court unless they are overruled, but I submit that in view of the above observations on the constitutional clause those rulings should not be extended, and no retroactive law, which differs from the laws sustained by these decisions, should be held valid in the face of this constitutional provision. It is my opinion that many of those decisions resulted from a failure by this court to take due note of the material change in the retroactive clauses of the various constitutions. The constitution of 1861 (Code of 1863, § 4905), declares: "Ex post facto laws, and laws impairing the obligation of contracts, and retroactive legislation injuriously affecting the right of the citizen, are prohibited." The retroactive clause of the constitution of 1865 (Code of 1868, § 4903), was exactly the same as that in the constitution of 1861. The acts under consideration in Cannon v. Rowland, Lewis v.Turner, and Jordan v. Baynes, (supra), were subject to this constitutional clause, and this court, finding in each case that the act there under consideration did not injuriously affect any right of the citizen, properly held that each of such acts was valid and did not offend this retroactive clause of the constitution. It is significant that the two previous constitutions containing a retroactive clause employed the identical language, to wit, "retroactive laws injuriously affecting any right of the citizen are prohibited," and this court, as the framers of the present constitution of 1877 knew, had construed this language to prohibit only those retroactive laws which injuriously affected *Page 379 
the rights of the citizen. Yet in drafting the present constitution the above quoted language was deliberately omitted. It seems to me that the conclusion is inescapable that if it had been the intention of the present constitution to limit forbidden retroactive laws to those only which injuriously affect the rights of the citizen, it would have employed the language of the two previous constitutions which clearly and unmistakably confined the constitutional inhibition to such laws. I think the judiciary can find no justification for brushing aside this material and glaring change in the verbiage of the constitution by simply holding that the language of the present constitution, to wit, "No retroactive law shall be passed," has the same meaning as the language of the previous constitutions which expressly limited the prohibited retroactive laws to those injuriously affecting the rights of the citizen. The present constitution does not say that some retroactive laws (laws injuriously affecting the rights of the citizen) shall not be passed, but expressly declares that no retroactive law shall be passed, and this language is the exact equivalent of saying thatall retroactive laws are outlawed. In Mellinger v. City of Houston, 68 Tex. 37 (3 S.W. 249), it was said: "It can not be presumed that in adopting a constitution which contained a declaration `that no retroactive law shall be made,' that it was intended to protect thereby only such rights as were protected by other declarations of the constitution which forbade the making of ex post facto laws, laws impairing the obligation of contracts, or laws which would deprive a citizen of life, liberty, property, privileges or immunities, otherwise than by due course of the law of the land." The due-process clause of the present constitution is a sufficient protection of all rights of the citizen against retroactive laws without aid or support from the retroactive clause here involved. The language of the constitution will not stand an interpretation that causes it to mean that retroactive laws imposing new obligations upon the State and conferring rights upon citizens are not inhibited thereby. It has never been held by this court that a retroactive act requiring the State to make an unconstitutional expenditure of public money was valid, and did not offend the retroactive clause of the constitution. By analogy the decision in Ross v.Lettice, 134 Ga. 866 (supra), which dealt with a county matter, sustains the proposition that a retroactive law imposing an obligation upon the State *Page 380 
as is done by the present act violates this clause of the constitution and is void. While that decision was rendered by five justices, Mr. Justice Beck not participating, it was cited with approval in Wilkins v. Savannah, 152 Ga. 638
(111 S.E. 42) and again in Morris v. Interstate Bond Co., 180 Ga. 689
(180 S.E. 819), which were decisions concurred in by six justices. Section 2 of the present act expressly requires the State to make compensation payments to employees for disabilities resulting from injury sustained prior to the enactment of this law. Admittedly the State owed no duty to such employees, nor was the State under a legal obligation to pay any compensation for such disabilities. Any payment which the State may now make to such employees will be without obligation and without consideration other than the requirements of this retroactive law. The employees receiving it will thereby obtain something for nothing. It will be free. It will be a donation or gratuity in direct violation of the constitution. The Code, § 2-6401, declares: "The General Assembly shall not, by vote, resolution or order grant any donation or gratuity, in favor of any person, corporation or association."
It is argued in the opinion of my associates that, although at the time of their employment the law did not authorize the State to make compensation payments, yet the agent of the State representing the State in making the contracts of employment agreed on behalf of the State that such payments would be made as a part of the compensation for services, and hence the State has a moral obligation to pay. A contract with and on behalf of the State in violation of the law can never constitute a moral obligation of the State. The parties at the time of such employment were presumed to have known the law, and knowing it to have knowingly undertaken to illegally impose an obligation upon the State. Such conduct affords no moral basis for the present retroactive law which seeks to impose upon the State the duty of fulfilling the terms of that illegal agreement. This retroactive law, in requiring the State to pay for disabilities arising prior to its enactment, requires the State to do an unconstitutional act, and to make an illegal disbursement of public money, and hence it reaches and affects the vital interests of every citizen of the State whose tax contributions make up the funds thus expended. The State is not some mythical thing, but is the people, and any matter that *Page 381 
adversely affects the State adversely affects the rights of the individual citizen. The legislature can not pass a valid retroactive law which thus injuriously affects the State. Such a law violating as it does this plain constitutional inhibition is by the constitution itself (Code, § 2-302), adjudged to be void, and it is the duty of the judiciary so to declare. The present act is attacked by the State Highway Department upon the ground that it grants donations and gratuities in violation of the constitution (Code, § 2-6401). When it comes to dealing with a matter vitally affecting every citizen of the State, a constitutional declaration on that subject should be accepted as meaning what it clearly states, and should not be nullified or rendered uncertain by definitions. The ordinary man knew at the time of the adoption of the present constitution the ordinary and accepted meaning of a donation or gratuity. That is the meaning which it is the duty of this court to give to the clause of the constitution containing these words, and this court in previous decisions has so construed this clause of the constitution. SeeMcCook v. Long, 193 Ga. 299 (18 S.E.2d 488), and the many decisions there cited and discussed. I think the act relied upon by the defendant in error is void, because it contravenes each of the provisions of the constitution above invoked by the State Highway Department. Therefore, I think that the judgment of the lower court should be reversed.
I am authorized by Mr. Justice Grice to say that he concurs in this opinion. I am further authorized to state that Mr. Presiding Justice Jenkins concurs in so much of it as expresses the view that section 2 of the act in undertaking to provide compensation for past injuries is unconstitutional as being retroactive in violation of the constitution.